Citation Nr: 0635713	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  96-48 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to an initial compensable rating for 
hemorrhoids. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Montgomery, Alabama, Regional Office 
(RO), which granted service connection for hemorrhoids, 
evaluated as 0 percent disabling, effective March 1, 1995; 
that rating action also denied service connection for anemia 
and dental surgery with sore and bleeding gums.  The veteran 
perfected a timely appeal of that decision.  Subsequently, in 
October 2000, the claims folder was transferred to the RO in 
Waco, Texas, pursuant to the veteran's relocation.  She next 
moved to Georgia and her claims file is currently under the 
jurisdiction of the VARO in Atlanta.  

As the veteran is appealing the initial assignment of the 
disability rating for her service-connected hemorrhoids, 
separate ratings can be assigned for separate periods of time 
based on the facts found -- a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board issued a decision in September 2004 denying service 
connection for a condition identified as dental surgery with 
sore and bleeding gums.  At the same time, the Board remanded 
to the RO for further development the issues of service 
connection for anemia and the propriety of the initial rating 
assigned for hemorrhoids.  Remand was accomplished via the 
Appeals Management Center (AMC), in Washington, DC.

By a decision of October 2004, the RO denied service 
connection for disorders involving the neck, bilateral 
shoulders and bilateral hips.  The veteran perfected a timely 
appeal of that decision.  

The action requested in the Board's remand was completed.  
The case has been returned to the Board for continuation of 
appellate review.  

The decision that follows addresses issues #1, #2 and #5.  By 
contrast, issues # 3 and #4 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
chronic anemia that is attributable to military service.

2.  Arthritis of the right hip was not shown to be present in 
service or to a compensable degree within the first 
postservice year, and there is no competent evidence that the 
veteran now has a chronic bilateral hip disorder that is 
attributable to military service.  

3.  The veteran experienced recurrent, but no more than mild 
to moderate hemorrhoids during the period prior to April 11, 
2005.

4.  Thrombosed hemorrhoids were first objectively 
demonstrated in postservice years on April 11, 2005, and they 
remain present following a hemorrhoidectomy in May 2005.  


CONCLUSIONS OF LAW

1.  Anemia that was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  A bilateral hip disorder was not incurred in or 
aggravated by service nor may arthritis of the right hip be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  A compensable rating for hemorrhoids, for the period 
prior to April 11, 2005, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2006).

4.  A 10 percent rating for hemorrhoids, since April 11, 
2005, is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in September 2003 and April 2004, satisfied the 
duty to notify provisions.  The claimant has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in February 
1996, the claimant was thereafter provided examinations and 
the claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for hemorrhoids, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, at 125-26.

A noncompensable rating is warranted for external or internal 
hemorrhoids, mild or moderate.  A 10 percent rating is 
warranted for hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted for 
hemorrhoids, with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic code 
7336.  

Analysis

Service Connection for Anemia

The veteran maintains that she experiences chronic anemia 
from heavy bleeding with menstrual cycles, and asserts that 
this problem began during military service.  She claims that 
the heavy bleeding preceded her later demonstrated uterine 
fibroids that necessitated a hysterectomy.  

Service medical records disclose that the veteran, in October 
1990, was discharged from the hospital after a pregnancy.  
The diagnosis was mild anemia, post partum.  In December 1994 
she was seen at a clinic for follow-up evaluation for anemia; 
she reported a history of heavy periods, with clots during 
the last two years.  Anemia was diagnosed.  

On VA examination in January 2001, the diagnosis was anemia, 
resolved, found.  However, subsequent treatment records 
reflected current findings of anemia.  

In view of the veteran's medical history, the Board remanded 
the case in September 2004, directing the RO to schedule an 
appropriate examination to determine whether the veteran had 
a chronic anemia disorder that was attributable to service.  

A VA examination was performed in May 2006.  The examiner 
stated that the claims file had been reviewed.  The veteran's 
history was obtained and clinical findings were recorded.  
The diagnosis was no active anemia found.  It was the 
examiner's opinion that the veteran's past anemia was 
secondary to her post partum event and was resolved; also, 
that her past anemia was not due to fibroids which occurred 
in 2002 after military service.  The examiner concluded that 
the veteran did not have a chronic anemia disorder.  

Here, the veteran's unsubstantiated lay assertion is the only 
evidence linking her past anemia to military service.  There 
is no indication from the record that she has medical 
training or expertise.  As a lay person, she is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

No competent medical evidence has been presented showing that 
a chronic anemia disorder had its onset in service or is 
otherwise attributable to service.  In this regard, a VA 
examiner found that the episode of anemia, that followed the 
veteran's pregnancy during military service, was an acute and 
transitory phenomenon that resolved without producing chronic 
disability.  

For the reasons discussed above, the claim for service 
connection for anemia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for a Bilateral Hip Disorder

The veteran contends that she injured her hips in the same 
motor vehicle accident in service, during 1984, when she 
injured her neck.  She maintains that pain involving the hips 
has persisted since that time.  

Service medical records disclose that the veteran was treated 
for muscle strain/spasm of the neck in March 1984 following a 
motor vehicle accident.  There was no reported trauma to the 
either hip.  

Service department treatment entries of September 1989 to 
November 1989 indicate complaints of pain at the left iliac 
crest, and the assessment was left hip tendonitis.  It was 
found that the veteran had full range of motion of the hip; 
x-rays showed a normal hip and iliac crest.  At the October 
1994 general physical examination prior to service 
separation, no hip defects were noted.  On a medical history 
she completed in February 1995 for service separation, the 
veteran made no reference to a recurrence of hip pain 
following the complaints involving the left hip during the 
fall of 1989.  

There are no medical records evidencing complaints, findings 
or treatments for hip disorders during a period of several 
years following the veteran's separation from service.  
Thereafter, mild degenerative changes of the right hip were 
first verified on x-ray examination in March 2004, about nine 
years after the veteran had completed military service; a 
March 2004 x-ray examination of the left hip was normal.  

Service medical records are negative for any identified 
defects of the right hip.  The medical evidence shows that 
the veteran reported left hip pain during a three-month 
period from September 1989 to November 1989, and symptoms 
were attributed to left hip tendonitis.  However, there were 
no documented recurrences of any left hip symptoms during the 
remaining years that she was in service through her 
separation in February 1995 nor was a pattern of recurrent 
symptoms involving either hip shown to be present for several 
years following service separation.  

Mild degenerative changes of the right hip were first 
verified almost 10 years after the veteran's separation from 
service, while no specific left hip abnormalities have been 
identified in postservice years.  

The veteran's unsubstantiated assertion linking any current 
disorders of the hips to alleged hip trauma in the motor 
vehicle accident during service amounts to an opinion about a 
matter of medical causation.  The evidence in favor of 
finding that any claimed disorders of the hips are 
attributable to service consists solely of her own 
unsubstantiated allegation.  But as alluded to earlier, as a 
lay person, she simply is not qualified to render a diagnosis 
or a probative opinion concerning medical causation.  See 
Espiritu, supra.

In determining that service connection for a bilateral hip 
disorder is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased Rating for Hemorrhoids

Service medical records show that the veteran had 
hemorrhoids.  Treatment notations, dated in 1987, indicate 
that hemorrhoids had become thrombosed, swollen and painful.  

On VA examination in January 2001, the veteran reported 
rectal bleeding occurring about every 3 to 4 months.  She 
denied a recurrence of thrombosed hemorrhoids since 1987.  
Physical examination showed external hemorrhoids that were 
not inflamed.  There was no redness of the rectum and there 
were no signs of flare-ups of hemorrhoids.  She had good 
rectal sphincter tone.  There were no internal hemorrhoids 
palpated.  The stool guiac test was negative.  The diagnosis 
was recurrent, asymptomatic external hemorrhoids, found.  

Associated with the claims file are copies of photographs 
taken on April 11, 2005.  They reflect that the veteran had 
protrusion of anal tissue.  

The veteran was evaluated at a private medical practice on 
April 14, 2005, at which time the assessment was external 
thrombosed hemorrhoids.  In a history obtained on April 20, 
2005, she related that she had experienced thrombosed 
hemorrhoids for more than two weeks.  A hemorrhoidectomy was 
performed in May 2005.  

On VA examination in May 2006, the veteran reported 
intermittent, stabbing pain in the rectal area.  On clinical 
inspection, sphincter deformity was detected, with very loose 
excess tissue.  No external or internal hemorrhoids were 
noted, nor were there fissures.  The impression was status 
post hemorrhoidectomy with residual of excessive redundant 
tissue of 2-3 cm.  

The medical evidence covering the period from March 1, 1995, 
through April 10, 2005, demonstrates the presence of 
hemorrhoids; however, there is no indication that the 
veteran's hemorrhoids were more than mild to moderate in 
degree.  In particular, there were no clinical findings prior 
to the April 11, 2005, photographs demonstrating that 
hemorrhoids were especially large or thrombotic.  Hence, 
during the time frame pertinent to this appeal prior to April 
11, 2005, the veteran's hemorrhoid disorder did not satisfy 
criteria for assignment of a compensable evaluation.  

The photographs dated April 11, 2005, provide the first 
objective evidence of the presence of large or thrombotic 
hemorrhoids, with excessive redundant tissue.  Hence, 
criteria for assignment of a 10 percent evaluation were 
satisfied as of April 11, 2005.  However, absent objective 
evidence of hemorrhoids that result in persistent bleeding 
and secondary anemia or that produce fissures, there is no 
basis for assignment of a yet higher evaluation of 20 
percent.  

The Board has reviewed the entire evidence of record and 
finds that the 0 percent evaluation assigned by the RO 
reflects the most disabling the condition had been prior to 
April 11, 2005, while the 10 percent rating which this Board 
decision now assigns reflects the most disabling this 
condition has been since April 11, 2005.  These are the 
appropriate staged ratings warranted in this case.  In 
assigning these staged ratings, the Board has been mindful of 
the benefit-of-the-doubt doctrine.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for anemia is denied.

Service connection for a bilateral hip disorder is denied.

A compensable rating for hemorrhoids prior to April 10, 2005, 
is denied.

A 10 percent rating for hemorrhoids since April 11, 2005 is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  


REMAND

The veteran maintains that she has disorders of the neck and 
shoulders that resulted from a motor vehicle accident during 
military service.  She claims that she has experienced pain 
involving the neck and shoulders during the years since she 
left service.  

Service medical records indicate that the veteran complained 
of left-sided neck pain following a motor vehicle accident in 
March 1984.  The assessment was muscle strain/spasm of the 
neck.  On March 9, 1984, she began physical therapy to 
decrease pain and improve range of motion of the neck.  It 
was found that the cervical spine exhibited decreased range 
of motion secondary to pain; she carried the left shoulder 
high.  A March 19, 1984, physical therapy treatment entry 
relates that the veteran's reported she was 95 percent 
better.  It was found that cervical spine range of motion was 
within normal limits without pain and that the shoulders were 
level.  The assessment was that the veteran had improved.  
She was discharged from physical therapy.  

No defects of the neck or shoulders were noted on the 
examination in October 1994 in connection with the veteran's 
separation from service.  In the her report of medical 
history she completed in February 1995 at service separation, 
she made no reference to a recurrence of neck or shoulder 
symptoms following the March 1984 motor vehicle accident.  

The veteran presented at a service department clinic during 
1999.  She complained of left shoulder blade pain that had 
reportedly been present for about two weeks, as well as pain 
in the left side of the neck, reportedly present for about 
the past 1 1/2 weeks.  She gave a history of having been in a 
motor vehicle accident and injuring her neck.  The assessment 
was that the shoulders were negative for symptoms of 
impingement.

A March 2001 VA outpatient treatment entry indicates a 
complaint of left-sided neck pain radiating down the left 
scapula.  It was found that the veteran had some tenderness 
at the left lower cervical spine, with radiation down the 
trapezius to the medial scapula.  No specific disorder of the 
neck or cervical spine was then identified.  X-rays of the 
cervical spine in November 2001 showed no abnormalities.  A 
note, referring the veteran for x-ray examination, relates 
her complaint of neck pain with left arm weakness and her 
history of having been involved in a motor vehicle accident 
in the 1980's.  

The veteran presented at a service department clinic in May 
2002, complaining of stiff neck and headache.  On physical 
examination, the neck was supple.  No abnormalities of the 
neck were identified.  

According to records from the Medical College of Georgia, the 
veteran complained of neck and shoulder pain in December 
2003.  It was found that she had full range of motion of the 
cervical spine and shoulders.  A CT scan of the cervical 
spine in December 2003 was interpreted as showing minimal 
thickening of the C3-4 level posterior longitudinal ligament 
without evidence of frank herniation.  X-rays of the cervical 
spine were interpreted as normal.  There was no evidence of 
acute injury.  The impression was cervicalgia.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

On the current record, there is medical evidence of the 
presence during service of some dysfunction of the neck or 
cervical spine, with possible involvement of the shoulder, as 
well as medical evidence of possible current disability 
identified as cervicalgia.  The veteran's statements provide 
lay evidence of recurrent symptoms involving the neck and 
shoulders that have persisted since the motor vehicle 
accident in service in March 1984.  At the same time, the 
record does not contain medical evidence addressing the 
etiology of any neck or bilateral shoulder disorder that may 
now be present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination 
to obtain a medical opinion responding to 
the following question:

What is the diagnosis of any current 
disorder of the veteran's neck/cervical 
spine or shoulders?  If a disability of 
the neck/cervical spine or of one or both 
shoulders is identified, then is it at 
least as likely as not that any of these 
disorders had its onset in service or is 
otherwise attributable to service?  Also, 
if arthritis of the cervical spine or of 
either shoulder is identified, then is it 
at least as likely as not that arthritis 
was present to a compensable degree within 
the first post-service year?  Please note 
the italicized legal standard of proof in 
formulating a response.

2.  Ensure the medical opinion responds to 
the question/s posed.  If not, take 
corrective action.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


